Citation Nr: 0507984	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-03 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In this decision, the RO 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  During the pendency of this 
appeal, the veteran changed his residence to the State of 
California.  His claims file was then transferred to the RO 
in San Diego, California.

The veteran provided testimony at a hearing, via 
videoconference, in July 1998 before an Acting Veterans Law 
Judge (VLJ) of the Board of Veterans' Appeals (Board).  The 
VLJ that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 2002).

In October 1998 and June 2003, the Board remanded this case 
for development of the evidence.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations on the 
issues decided below has been obtained.

2.  The veteran's service medical records are unavailable 
through no fault of his own.

3.  The lay and available medical evidence has attributed the 
veteran's recognized bilateral hearing loss to his military 
service.

4.  The lay and available medical evidence has attributed the 
veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.305, 3.306, 3.385 (2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.305, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding these 
claims is moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service; except as 
to defects, infirmities, or disorders noted at that time.  
38 C.F.R. § 3.305(b).  A pre-existing injury or disease will 
be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless these is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In 
order to establish service connection for defective hearing, 
it is not necessary to meet the regulatory criteria of 
38 C.F.R. § 3.385 both in service and thereafter, but only to 
show evidence of defective hearing in service, and then to 
meet the provisions of 38 C.F.R. § 3.385 at a point in time 
following discharge.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Hensley v. Brown, 3 Vet. App. 155 (1993).  

The veteran claims that he entered military service with a 
hearing problem.  He informed the entrance examiners of this 
fact, who then administered a spoken word hearing test.  He 
passed this test and was accepted into military service.  
Starting in basic training, the veteran had difficulty 
hearing instructions, especially during formations.  The 
veteran relied on other soldiers to relay to him what his 
superiors were saying.  He informed his initial Company 
Commander of this fact, and was told to keep reporting to 
sick call.  The veteran complied with this instruction, but 
asserted that the military healthcare givers would do nothing 
about his complaints.  He claimed that starting in basic 
training he was exposed to loud engine noise and that during 
rifle practice he incurred ringing in his left ear.  Close to 
the end of his enlistment, the soldier who the veteran relied 
on to inform him of orders at formation went on leave.  
During this period, a new Company Commander confronted the 
veteran that he had not followed orders.  The veteran 
informed his superior of his hearing difficulty and was 
referred to a U. S. Naval Hospital where testing revealed his 
hearing loss.  He reported that since the end of his 
enlistment was so close, they fitted him with hearing aids 
and allowed him to complete his service period.

The veteran has presented lay statements from his sisters and 
ex-spouse that indicated that he did not evidence hearing 
problems prior to joining the military.  However, during his 
military service, his family noticed that he was having 
increased difficulty with his hearing ability.  

Repeated attempts by VA to retrieve the veteran's service 
medical records from both the service department and National 
Personnel Records Center (NPRC) have been unsuccessful.  VA 
was informed that the service medical records were 
unavailable and presumed destroyed by fire.  No Surgeon 
General's Office records have been located.  Also, the 
veteran identified treatment of his hearing problems at a 
private facility soon after leaving military service.  
However, this facility has indicated that it does not have 
records of this treatment and has a policy of destroying any 
medical records after a seven-year period.

The only service related documents available are a Department 
of Defense (DD) Form 214 (Report of Transfer or Separation) 
and a Department of the Army (DA) Form 1811 (Physical and 
Mental Status on Release from Active Service).  The DD Form 
214 indicates that the veteran's primary military 
occupational specialty (MOS) was motor, electric motor, and 
general repairman.  There is no indication on this form that 
the veteran was separated from military service due to a 
medical disability.   

The DA Form 1811 indicates that the veteran's physical 
condition was reviewed in October 1958.  At that time, he was 
considered physically qualified for separation.  His reported 
physical profile appears to be normal (a numerical rating of 
"1" defined as "a high level of medical fitness"), except 
for his hearing and ears that were given a numerical rating 
of "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457-58 
(1992) (Found that a lower profile rating was evidence of a 
chronic disability, even without corroboration by other 
medical evidence.)

The private treatment records indicate that the veteran was 
seen for his hearing and tinnitus complaints in the mid-
1990s.  On a Social Security Administration (SSA) disability 
examination in September 1994, the veteran reported having 
diminished hearing all his life, which was noted to be 
congenital in nature.  On examination, the veteran could 
understand conversation reasonably well when spoken to 
clearly in a normal voice.  The impressions included 
congenital diminished hearing.

An outpatient record of December 1994 reported that the 
veteran suffered with severe sensorineural hearing loss.  
Testing had ruled out the existence of an acoustic neuroma.  
He reported a history of hearing loss being prevalent with 
the men in his family.  He was to be fitted with hearing aids 
in order to correct his hearing acuity.  

A VA compensation examination was provided to the veteran in 
November 1995.  He reported that his tinnitus had begun in 
his left ear after firing his weapon on a military firing 
range in 1956.  Audiometric testing revealed the following 
results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
95
-
80
75
70
-
-
LEFT
-
-
90
-
95
80
80
-
-

The average score in the frequencies tested were 80 Hertz in 
the right ear and 86 Hertz in the left ear.  Speech 
recognition was 48 percent in the right ear and 6 percent in 
the left ear.  A VA audiologist summarized the testing to 
reveal severe to profound mixed hearing loss in both ears.  
There was faint tinnitus recognized in the left ear.  
However, on the actual evaluation form, a different 
audiologist assessed severe to profound essentially 
sensorineural hearing loss in both ears.  A separate ear 
examination noted diagnoses for unilateral tinnitus and 
sensorineural hearing loss.

Another VA compensation examination was provided in January 
1997.  The veteran related that this tinnitus begun after 
experiencing an "explosion" on a military firing range in 
January 1957.  Afterwards he had muffled hearing and ringing 
in his ear "for a while."  On his ear examination, he 
reported a history of continual tinnitus and hearing loss 
since the incident on the firing range.  Audiometric testing 
revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
95
-
85
70
75
-
-
LEFT
-
-
95
-
95
80
85
-
-

The average score in the frequencies tested were 81 Hertz in 
the right ear and 89 Hertz in the left ear.  Speech 
recognition was 82 percent in the right ear and 38 percent in 
the left ear.  The assessments were severe to profound mixed 
hearing loss in both ears and tinnitus described by the 
veteran in the left ear.  The ear examiner noted a diagnosis 
of tinnitus "temporally related to ear infection while in 
service.  Exact etiology unknown."

A VA outpatient record of July 2002 noted the veteran's 
reported history to include having tinnitus "since 1947."  
His history also included "conduct" hearing loss that was 
not otherwise specified.  

The veteran claims that he was exposed to significant noise 
due to rifle fire and exposure to engines associated with his 
MOS.  He acknowledges that some of his hearing loss existed 
prior to his military service, but became worse during 
service and he then developed tinnitus.  According to 
Espiritu v. Brown, 2 Vet. App. 492, 494 (1992), a layperson 
is competent to provide evidence on the incurrance of injury 
and resulting symptoms.  However, only a medical professional 
can provide competent, probative evidence regarding the 
diagnosis or etiology of a disability.

Unfortunately, through no fault of the veteran, his service 
medical records and private treatment records for the years 
soon after his separation from military service are 
unavailable.  Due to the lack of contemporaneous medical 
evidence, seeking a medical opinion on the etiology of the 
veteran's hearing disorders would be futile as any opinion 
obtained would be mere speculation.  The SSA examiner of 
September 1994 did attribute the veteran's hearing loss to a 
congenital origin, but this finding was based solely on the 
veteran's recited history and the only testing given was 
spoken word.  In any event, the exact congenital disease or 
defect was not identified.  This opinion has little probative 
value regarding the etiology of the hearing loss and 
tinnitus, and does not provide any evidence on whether any 
pre-existing disability had been aggravated by military 
service.

The other medical opinion that discusses the etiology of the 
veteran's hearing disorders was provided by the VA examiner 
in January 1997.  This examiner commented that the veteran's 
tinnitus was due to an ear infection during military service.  
The infection was of an unknown etiology.  The Board does not 
see any history related by the veteran on this examination 
report, or any other, this discussed the occurrence of an ear 
infection in military service.  As there is no 
contemporaneous evidence of, or related history of, an in-
service ear infection, this medical opinion has virtually no 
probative value.

A review of the evidence shows that the veteran has given a 
consistent history of his hearing loss and tinnitus.  Members 
of his family and his ex-spouse have corroborated this 
history.  The only anomaly in the reported history was the 
veteran's apparent claim on outpatient examination in July 
2002 that his tinnitus had begun in 1947, prior to his 
military service.  However, this reference could be merely a 
typographically error as the reported firing range incident 
was claimed to have happened in 1957.

The veteran has presented competent lay evidence that his 
hearing problems were aggravated, and his tinnitus caused, by 
military service.  His hearing loss is currently recognized 
as a disability under the provisions of 38 C.F.R. § 3.385.  
The evidence establishes that he had exposure to loud noise 
and subsequent sensorineural hearing loss.  He has also 
presented competent lay evidence that his tinnitus began 
during military service and has continuously existed since 
that time.  

There is no objective medical evidence to establish what the 
veteran's hearing acuity was at the time he entered military 
service.  However, the only available service medical 
evidence, the DA Form 1118 of October 1958, clearly noted 
that the veteran's hearing and ears had some type of 
disability when he separated from military service.  Under 
the circumstances, the Board must assume that his hearing 
acuity and ears were normal at the time he entered active 
service.  See 38 C.F.R. §§ 3.305, 3.306.  As the veteran's 
service medical records have apparently been destroyed, the 
Board will resolve any doubt lingering about the etiology of 
his hearing loss and tinnitus in his favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Based on this analysis, the 
Board finds that service connection is warranted for the 
veteran's bilateral hearing loss and tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


